IN THE SUPREME COURT OF MISSISSIPPI

                     NO. 2009-CT-01319-SCT

PHILLIP MORROW

v.

JOEL MORROW, ADMINISTRATOR OF THE
ESTATES OF GOCHER MORROW, DECEASED,
AND REBA ELOISE SPARKS MORROW,
DECEASED, AND RONALD MORROW

                    ON WRIT OF CERTIORARI

DATE OF JUDGMENT:             10/23/2006
TRIAL JUDGE:                  HON. TALMADGE D. LITTLEJOHN
COURT FROM WHICH APPEALED:    ITAWAMBA COUNTY CHANCERY
                              COURT
ATTORNEY FOR APPELLANT:       CASEY LANGSTON LOTT
ATTORNEY FOR APPELLEES:       MICHAEL DAVID TAPSCOTT
NATURE OF THE CASE:           CIVIL - REAL PROPERTY
DISPOSITION:                  REVERSED AND REMANDED - 10/17/2013
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


                     CONSOLIDATED WITH
                     NO. 2009-CT-01355-SCT


PHILLIP MORROW

v.

JOEL MORROW, ADMINISTRATOR OF THE
ESTATES OF GOCHER MORROW, DECEASED,
AND REBA ELOISE SPARKS MORROW,
DECEASED, AND RONALD MORROW


DATE OF JUDGMENT:             02/15/2007
TRIAL JUDGE:                  HON. TALMADGE D. LITTLEJOHN
COURT FROM WHICH APPEALED:                  ITAWAMBA COUNTY CHANCERY
                                            COURT
ATTORNEY FOR APPELLANT:                     CASEY LANGSTON LOTT
ATTORNEY FOR APPELLEES:                     MICHAEL DAVID TAPSCOTT
NATURE OF THE CASE:                         CIVIL - REAL PROPERTY
DISPOSITION:                                DISMISSED - 10/17/2013
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




       EN BANC.

       LAMAR, JUSTICE, FOR THE COURT:

¶1.    The Chancery Court of Itawamba County found that certain property once owned by

Gocher and Reba Morrow (the Morrows) vested in their estates at the time of their deaths and

passed by intestate succession in equal shares to their three sons, Phillip, Ronald, and Joel.

Phillip appealed, arguing that he held a remainder interest and the property vested in him at

his parents’ death. The Court of Appeals affirmed. On review, we find that the chancery

court erred by not quieting and confirming title to the property in Phillip, and we reverse the

Court of Appeals and the chancery court. We remand this case to the Chancery Court of

Itawamba County to enter an order quieting and confirming title in Phillip Morrow.

                        FACTS AND PROCEDURAL HISTORY

¶2.    The Morrows owned approximately 200 hundred acres of land in Itawamba County,

Mississippi (the property).1 In the late 1980s, Phillip moved from North Carolina back to



       1
         The property is more particularly described as 160 acres, being the Southwest
Quarter of Section 5, Township 8 South, Range 8 East; 40 acres more or less, the same being
all of the Northwest Quarter of Section 8, Township 8 South, Range 8 East, lying North of
the Old Twenty Mile Creek; one acre in the Northwest Quarter of the Southeast Quarter of
Section 5, Township 8 South, Range 8 East; all located in Itawamba County, Mississippi.

                                              2
Itawamba County to help his father farm the property. Phillip testified that he moved back

to Mississippi after his father extended an offer to all three sons to give them the land if they

would move home and help farm. Phillip further testified that he was the only son who took

his father up on the offer.2 An undated letter from Ronald to the Morrows was entered into

evidence and supports Phillip’s testimony in relevant part as follows:

       There have been times when Dad has spoken of the [sic] how the inheritance
       of the farm might be pasted [sic] on. When he has spoken to me about it, there
       was always the implication that I would have to move back, to live near you
       and work on the farm just as Phil has done. While living near you and having
       a close relationship with my parents is desirable, I was never able to see how
       I could do this and still make a decent living . . . . Dad, I do not feel that
       brothers should have to compete for their inheritance, this drives us apart, not
       closer together. I do love both of you and will do everything I can to help you.
       But that love can not [sic] be bought with the price of the farm, inheritance or
       anything else.

¶3.    In 1993, the Morrows deeded the property to Phillip without reservation (Deed 1).

Phillip testified that, three years later, in 1996, he and his parents decided that Phillip would

deed the property back to his parents and that they would in turn deed the property back to

Phillip, reserving a life estate for themselves. Phillip testified that this decision was made

to allow the Morrows to file for homestead exemption on the property, which would reduce

the property taxes, and ensure that the Morrows would continue to have a place to live if

something should happen to Phillip. Phillip and his parents hired a local attorney to prepare

the deeds.3



       2
       Ronald moved to Tupelo for about a month before deciding he did not want to help
farm the land.
       3
      The 1996 deeds were both prepared and acknowledged by Nell May, an attorney
who was not called as a witness at trial and is now deceased.

                                               3
¶4.    The three deeds were entered into evidence by stipulation of the parties. The dispute

in this case arises from the dates the 1996 deeds were executed, acknowledged, and

ultimately recorded. The land records show that the Morrows executed a deed on March 23,

1996, conveying the property to Phillip with the reservation of a life estate for themselves

(Deed 2). The acknowledgment date reflected in Deed 2, March 23, included a typed

“March” and a handwritten “23.” However, Deed 2 was not recorded until April 23, 1996.

¶5.    The land records also reflect that Phillip executed a warranty deed, conveying the

property back to his parents, on April 22, 1996 (Deed 3). Deed 3 reflected a typed

acknowledgment date of “March,” which had been crossed out and replaced with a

handwritten “April,” and a handwritten “22.” Deed 3 was recorded on April 22, 1996, one

day before Deed 2 was recorded.          Both deeds were notarized and contained the

acknowledgments that the deeds had been “signed, sealed and delivered” on the dates

reflected in the acknowledgments. Phillip alleges that the notary clearly intended to cross

out the typed “March” and handwrite “April” on both deeds, but failed to do so on Deed 2.

This resulted in Deed 2 appearing to have been executed a month before Deed 3, although

it was recorded a day after Deed 3.      The three recorded deeds reflect the following

chronology:

       October 6, 1993      The Morrows convey the property to Phillip in fee simple
                            without reservation (Deed 1).

       March 23, 1996       The Morrows execute a deed conveying the property to
                            Phillip, reserving a life estate for themselves (Deed 2).

       April 22, 1996       Phillip executes a deed conveying the property to the
                            Morrows (Deed 3).



                                             4
       April 22, 1996        Deed 3 is recorded.

       April 23, 1996        Deed 2 is recorded.

¶6.    The Morrows died intestate in 1999 and 2000. Shortly thereafter, Phillip filed an

action against his brothers, Ronald and Joel, to quiet and confirm title and his sole ownership

of the property. Alternatively, Phillip sought to impose an equitable lien on the property

should he not be granted sole ownership. The chancery court found that the dates reflected

in the acknowledgments were controlling, making Phillip’s deed to his parents the last deed

executed. Therefore, the chancery court found that the property was vested in the Morrows

at the time of their death and passed in equal parts to all three brothers. The chancery court

also found that Phillip was not entitled to an equitable lien on the property.

¶7.    Phillip appealed, arguing that Deeds 2 and 3 became effective on the dates they were

recorded, not the dates reflected in the acknowledgments; that Deed 2 should be reformed

to show an execution date of April 23 instead of March 23; that title to the property should

be vested in him pursuant to the doctrine of after-acquired property (DAAP); and that,

alternatively, he is entitled to an equitable lien on the property. We assigned the case to the

Court of Appeals, which found that the chancery court did not err because Deeds 2 and 3

became effective on the dates reflected in the acknowledgments, not the date they were

recorded; that Phillip had failed to properly plead the DAAP and, therefore, could not rely

on the doctrine; that the DAAP would fail on the merits if it was applied to the case; and that

Phillip was not entitled to an equitable lien.

¶8.    We granted certiorari. We find that Deeds 2 and 3 were presumptively delivered, and

therefore became effective to transfer title, on the dates they were recorded, rather than on


                                                 5
the dates reflected in the acknowledgments. Sufficient evidence was not presented to rebut

that presumption. Therefore, we hold that title to the property passed to the Morrows on

April 22, 1993, that title to the property passed to Phillip, with reservation of a life estate, on

April 23, 1996, and that title vested in Phillip Morrow at the time of Reba Morrow’s death

in 2000. As this issue is dispositive, we do not address Phillip’s remaining claims.

                                        DISCUSSION

¶9.    A chancellor’s findings are subject to an abuse-of-discretion standard of review, and

we will not disturb the “factual findings of a chancellor when supported by substantial

evidence unless the Court can say with reasonable certainty that the chancellor abused his

discretion, was manifestly wrong, clearly erroneous or applied an erroneous legal standard.” 4

“However, questions of law will be reviewed de novo.” 5

¶10.   The basic facts in this case are not disputed – the parties agree that the Morrows

conveyed the property to Phillip without reservation in 1993; that the Morrows reconveyed

the property to Phillip, reserving a life estate for themselves via Deed 2, which was

acknowledged on March 23, 1996, and recorded on April 23, 1996; and that Phillip conveyed

the property back to the Morrows via Deed 3, which was acknowledged on April 22, 1996,

and also recorded on April 22. The chancellor applied Mississippi law to the undisputed

facts in reaching his decision. Therefore, we review the chancery court’s order de novo.

¶11.   Phillip argues that the chancery court erred by relying on Mississippi Code Section

89-5-13 because the statute is inapplicable to this case. Section 89-5-13 is a statute which


       4
           Carlisle v. Allen, 40 So. 3d 1252, 1256 (Miss. 2010) (citations omitted).
       5
           Id. (citations omitted).

                                                6
operates (1) to cure a defective acknowledgment in a deed recorded for seven or more years;

and (2) to recognize a deed recorded for ten or more years without an acknowledgment as

properly acknowledged. Section 89-5-13 is a curative statute for documents containing a

defective acknowledgment and “otherwise has no bearing on a deed’s validity.” 6

¶12.   Although the chancery court recognized in its bench opinion that no party had

questioned the authenticity of the acknowledgments in the deeds, the court found that,

because both Deed 2 and 3 had been recorded for more than seven years, Section 89-5-13

applied to validate the acknowledgments, creating a presumption that the deeds were

executed as reflected on their faces. The chancery court further found that no evidence had

been presented to rebut the presumption that the acknowledgments were valid; therefore, the

chancery court held that the deeds became effective on the dates they were signed and

acknowledged as reflected in the deeds. Although the chancellor did not address the delivery

of the deeds apart from their execution, the Court of Appeals held that the chancery court did

not err in “relating back” the delivery dates of Deeds 2 and 3 to the dates reflected in the

acknowledgment by the notary.

¶13.   Mississippi law is clear – a deed is not effective to transfer title unless and until it is

delivered to the grantee.7 Delivery has been defined as “a transfer of [a deed] from the

grantor to the grantee or his agent or to some third person for the grantee’s use, in such

manner as to deprive the grantor of the right to recall it at his option, and with intent to


       6
        Greenlee v. Mitchell, 607 So. 2d 97, 106 (Miss. 1992) (citations omitted)
(interpreting an earlier version of the statute). See also Miss. Code Ann. § 89-5-13 (Rev.
2011).
       7
           In re Estate of Hardy, 910 So. 2d 1052, 1054 (Miss. 2005).

                                                7
convey title.” 8 “The intent to deliver a deed must be mutual with the intent to accept the deed

in order for the delivery and acceptance to be complete.” 9 And before delivery, a deed is

without force or effect and is merely a “scroll under control of the grantor who is free to

withdraw it, destroy it, or complete its execution by delivery.” 10 Indeed, this Court has held

that a deed which was undisputedly “signed and acknowledged,” with an acknowledgment

reciting “that the same was ‘signed, sealed and delivered,’” but was in fact never delivered,

“never became effective.” 11 Likewise, we have held that a deed that was executed and

recorded, but which the grantee declined to accept upon attempted delivery, was not

delivered and was void.12 Therefore, even if a deed is properly acknowledged, the deed does

not become effective to transfer title until delivery and acceptance are completed.

¶14.    The chancery court found that Section 89-5-13 acted “to put a seal upon the validity

of those acknowledgments and no one can complain of them, not that anybody has . . . ” We

agree with the chancellor that a “properly acknowledged deed is presumptively authentic .

. . ,” 13 but that presumption is not conclusive and does not result in a finding that “no one can

complain of.” Indeed, it is a presumption that can be rebutted.14 The question at issue here


       8
           Id. at 1054-55 (citation omitted) (emphasis added).
       9
           Id. at 1055 (citation omitted).
       10
            Id. (citation omitted).
       11
            Grubbs v. Everett, 111 So. 2d 923, 923-24 (Miss. 1959).
       12
Mart. v. Adams, 62 So. 2d 328, 277-78 (Miss. 1953).
       13
            Thompson v. Shell Western E & P Inc., 607 So. 2d 37, 40 (Miss. 1992).
       14
        In re Estate of Hardy, 910 So. 2d 1052; Estate of Dykes v. Estate of Williams, 864
So. 2d 926 (Miss. 2003).

                                                8
is not the validity of the deed - that is, no one questions whether Deed 2 bears the true

signatures of the Morrows. Rather, the only question presented is when Deed 2 was effective

to transfer title. We find that the chancery court erred in relying on Section 89-5-13 to find

that Deeds 2 and 3 became effective on the dates reflected in the acknowledgments, without

addressing Phillip’s uncontradicted testimony of the intent of the parties or considering when

the deeds were delivered and accepted.

¶15.   It is well-settled that “the recording of a deed raises a presumption of its delivery.” 15

Joel and Ronald argue that the recording of the deeds only raises a presumption that the

deeds were delivered at some point, not that the deeds were delivered on the dates that they

were recorded, and they urge us to find that the dates the deeds were delivered are the dates

that they were acknowledged.

¶16.   Phillip testified that he did not know which deed was executed first. However, Phillip

did testify that it was his intent to deed the property to his parents in order for them to reserve

a life estate in the property for themselves and reconvey it to him. Phillip further testified

that he would not have deeded the property back to his parents if they were not going to

reconvey it to him. Phillip’s testimony rebuts any presumption that Deed 2 was delivered

or accepted by him prior to the recording of Deed 3.

¶17.   In this case, we find a presumption that Deed 3 became effective on April 22 and

Deed 2 became effective on April 23, the dates they were recorded. No evidence was offered

to rebut these presumptions other than the acknowledgments reflected in the deeds, which,

in the face of evidence to the contrary, does not establish the dates that the deeds were


       15
            In re Estate of Hardy, 910 So. 2d at 1054 (citation omitted).

                                                9
delivered and accepted. Therefore, we find that Deed 3 became effective the day before Deed

2, the dates the deeds were recorded, and that the Morrows successfully conveyed the

property to Phillip on April 23, 1996, reserving a life estate unto themselves, a day after

Phillip conveyed the property to the Morrows. As such, title to the property vested in Phillip

without restriction at the time of Reba Morrow’s death. As former Chief Justice Hawkins

astutely observed more than twenty-five years ago:

        Cases involving the delivery of deeds, and mistake, involve a myriad of
        different factual situations, as diverse as the mind of man, and we are
        constrained to conclude this opinion with the cliche that each case must be
        evaluated on its peculiar facts.16

                                       CONCLUSION

¶18.    For the reasons discussed above, the judgments of the Chancery Court of Itawamba

County and the Court of Appeals are reversed. We remand this case to the chancery court

with instructions to enter an order quieting and confirming title in Phillip Morrow. Because

we find that title should be quieted and confirmed in Phillip Morrow, we dismiss the appeal

from the judgment denying Phillip Morrow’s claim for an equitable lien on the property as

moot.

¶19. AS TO 2009-CT-01319-SCT: REVERSED AND REMANDED. AS TO 2009-CT-
01355-SCT: DISMISSED.

    WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., KITCHENS,
CHANDLER, PIERCE, KING AND COLEMAN, JJ., CONCUR.




        16
             Odom v. Forbes, 500 So. 2d 997, 1001 (Miss. 1987).

                                              10